RENDERED: AUGUST 5, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-1095-MR

MICHAEL KNIGHTS                                                    APPELLANT


                  APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                       ACTION NO. 09-CR-000199-001


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND MCNEILL, JUDGES.

DIXON, JUDGE: Michael Knights, pro se, appeals from the order of the Jefferson

Circuit Court, entered on August 5, 2020, denying his motion to amend his prison

sentence pursuant to CR1 60.02(e) and CR 60.02(f). Following review of the

record, briefs, and law, we affirm.




1
    Kentucky Rules of Civil Procedure.
                   FACTS AND PROCEDURAL BACKGROUND

                On January 22, 2009, Knights was indicted on two counts of murder,

two counts of tampering with physical evidence, one count of first-degree robbery,

and one count of first-degree burglary. On February 9, 2009, the Commonwealth

filed a notice of aggravating circumstances, indicating its intent to prosecute the

murder counts as capital offenses. On November 20, 2009, having pled guilty to

the above-mentioned charges, Knights was sentenced to a total term of life

imprisonment without the possibility of parole for 25 years.

                On August 17, 2012, Knights moved the trial court to vacate his

judgment of conviction and sentence pursuant to RCr2 11.42. In his motion,

Knights contended his trial counsel was ineffective for “failing to conduct an

adequate investigation and failure to make adequate preparation prior to trial.

Therefore, forcing and/or coercing [Knights] into entering into and taking an

unintelligent and involuntary plea agreement.” (emphasis omitted). Knights

further alleged his counsel was ineffective by denying his request to move the trial

court for competency and criminal responsibility evaluations.

                On November 25, 2014, the trial court denied Knights’ motion,

finding his guilty plea was entered knowingly, intelligently, and voluntarily. On




2
    Kentucky Rules of Criminal Procedure.

                                            -2-
December 9, 2014, Knights appealed that order. On March 14, 2016, his appeal

was dismissed for failure to timely file a brief.

             On July 24, 2020, Knights moved the trial court to amend his sentence

pursuant to CR 60.02(e) and CR 60.02(f), alleging his sentence “resulted from an

involuntary, unknowing, unintelligent guilty plea that counsel, his counsel coerced

him into, without even investigating relevant defenses of any kind.” Knights

further asserted he should have undergone a psychological evaluation. On August

5, 2020, the trial court denied Knights’ motion, finding Knights’ claims “are

refuted by the record, that he had the opportunity to raise this issue during his 2012

RCr 11.42 motion and did not, and that an eleven-year delay in raising this issue is

unreasonable.” This appeal followed.

                            STANDARD OF REVIEW

             This Court reviews orders on CR 60.02 motions for abuse of

discretion. White v. Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citation

omitted). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.” Foley v.

Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (citation omitted).

                                     ANALYSIS

             On appeal, Knights argues that failure to move for relief under RCr

11.42 does not foreclose consideration of a guilty plea under CR 60.02, citing


                                          -3-
Wesselman v. Seabold, 834 F.2d 99 (6th Cir. 1987). However, Wesselman plainly

states “[t]he language of RCr 11.42 forecloses the defendant from raising any

questions under CR 60.02 which are ‘issues that could reasonably have been

presented’ by RCr 11.42 proceedings.” Id. at 102 (quoting Gross v.

Commonwealth, 648 S.W.2d 853, 857 (Ky. 1983)).

               In the case herein, Knights presented in his RCr 11.42 motion the

arguments made in his CR 60.02 motion. Thus, the trial court did not err in

denying Knights’ CR 60.02 motion.3

                                      CONCLUSION

               Therefore, and for the foregoing reasons, the order of the Jefferson

Circuit Court is AFFIRMED.



               ALL CONCUR.




3
  We may affirm a lower court on any grounds supported by the record. Commonwealth v.
Mitchell, 610 S.W.3d 263, 271 (Ky. 2020). “If an appellate court is aware of a reason to affirm
the lower court’s decision, it must do so, even if on different grounds.” Mark D. Dean, P.S.C. v.
Commonwealth Bank & Tr. Co., 434 S.W.3d 489, 496 (Ky. 2014). Therefore, we must conclude
that the trial court properly dismissed these claims.



                                               -4-
BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Michael Knights, pro se    Daniel Cameron
Eddyville, Kentucky        Attorney General of Kentucky

                           Jenny L. Sanders
                           Assistant Attorney General
                           Frankfort, Kentucky




                          -5-